Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
	
Applicant’s election with traverse of Group II, claims 9-16, 24 and 26, in the reply filed on Nov. 9, 2020 is acknowledged.  Claims 1-8, 17-23, 25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  
The traversal is on the grounds that the groups of inventions share the special technical feature.  Specifically, the traversal is on the grounds that the Groups I-III are linked to form a single general inventive concept and share one common special technical feature, the addition of a poloxamer to retinal pigment epithelial (RPE) cells  (Remarks pg. 3 para. 1).  Applicant further argues the addition of a poloxamer to RPE cells increases the post-thawing survival and post-thawing recover rate of cryopreserved RPE cells and prevents cell loss in various steps from thawing to 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-16, 24 and 26 are presented for examination on the merits.

Status of the Claims 
	Claims 1-27 are currently pending.
	Claims 1-8, 17-23, 25 and 27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
	Claims 9-16, 24 and 26 have been considered on the merits.

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claims 15 and 16 are objected to in the recitation of “RPE cells”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “the RPE cell”, since Claim 9 from which the claims depend from recite “a RPE cell”.   
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 12-16, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hovatta et al. (US 2015/0299653 A1) (ref. of record).
With respect to claims 9 and 26, Hovatta teaches a composition containing retinal pigment epithelium (RPE) cells in a medium containing pluronic F68 (a poloxamer and Poloxamer 188) (abstract, 0118, 0223, 0233 and Tables 1 and 5).  With respect to claim 9, Hovatta teaches the composition containing clinical grade RPE cells (pharmaceutical composition) (abstract and 0233).  With respect to claims 12 and 13, Hovatta teaches the composition where the pluronic F68 concentration is 196 mcg/ml 
Although, Hovatta does not teach the method by which retinal pigment epithelium cells are obtained by and does not teach the RPE cell is a cell within 1 hr after thawing from cryopreservation as in claim 14, these limitations is interpreted as product by process type limitation.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In this case, RPE cells which have been cryopreserved and thawed within 1 hr should be either identical or sufficiently similar to the RPE cells taught by Hovatta that whatever differences exist are not patentably significant.
Although Hovatta does not teach the claimed uses of the pharmaceutical composition of RPE cells and a poloxamer where the composition is transplanted to a subject within 8 hr after preparation as recited in claim 14 or where the composition is for the protection of a photoreceptor cell as recited in claim 26, the pharmaceutical composition of RPE cells and a poloxamer of the Hovatta is the same as those claimed by applicant.  Thus, the intended use of transplanting the composition to a subject within 8 hr after preparation is also inherent in the pharmaceutical composition of the prior art.  It is noted that the intended use of the claimed composition does not patentably 
It is noted that Hovatta does not teach that the composition where the RPE cells have an improved survival rate compared to that without containing a poloxamer as recited in claim 15 or an improved recovery rate of RPE cells compared to that without containing a poloxamer as recited in claim 16.  However, Hovatta teach the claimed composition, therefore the characteristics of the RPE cells having an improved survival rate and an improved recovery rate compared to that without containing a poloxamer should be inherent to the composition.  
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9-16, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hovatta et al. (US 2015/0299653 A1) (ref. of record) in view of Schwartz et al. (Lancet, 2012) (ref. of record).
With respect to claims 9 and 26, Hovatta teaches a composition containing retinal pigment epithelium (RPE) cells in a medium containing pluronic F68 (a poloxamer and Poloxamer 188) (abstract, 0118, 0223, 0233 and Tables 1 and 5).  With respect to claim 9, Hovatta teaches the composition containing clinical grade RPE cells claims 12 and 13, Hovatta teaches the composition where the pluronic F68 concentration is 196 mcg/ml which is 0.0196% w/v (Molar mass 8400 g/ml, concentration 1.96 E+05 ng/mL, concentration 2.33E-02 mM) (Table 5).  
Although, Hovatta does not teach the method by which retinal pigment epithelium cells are obtained by and does not teach the RPE cell is a cell within 1 hr after thawing from cryopreservation as in claim 14, these limitations is interpreted as product by process type limitation.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In this case, RPE cells which have been cryopreserved and thawed within 1 hr should be either identical or sufficiently similar to the RPE cells taught by Hovatta that whatever differences exist are not patentably significant.
Although Hovatta does not teach the claimed uses of the pharmaceutical composition of RPE cells and a poloxamer where the composition is transplanted to a subject within 8 hr after preparation as recited in claim 14 or where the composition is for the protection of a photoreceptor cell as recited in claim 26, the pharmaceutical composition of RPE cells and a poloxamer of the Hovatta is the same as those claimed by applicant.  Thus, the intended use of transplanting the composition to a subject within 
It is noted that Hovatta does not teach that the composition where the RPE cells have an improved survival rate compared to that without containing a poloxamer as recited in claim 15 or an improved recovery rate of RPE cells compared to that without containing a poloxamer as recited in claim 16.  However, Hovatta teach the claimed composition, therefore the characteristics of the RPE cells having an improved survival rate and an improved recovery rate compared to that without containing a poloxamer should be inherent to the composition.  
Although, Hovatta teaches the RPE cells are chemically defined and animal substance free without added chemical or growth factors and can be used to treat patients (0237), Hovatta does not teach the composition where the RPE cell is suspended in a poloxamer-containing medium pharmaceutically acceptable as an ocular irrigating/washing solution as recited in claim 10.  Similarly, Hovatta does not teach the composition where the medium is modified Hank’s balanced salt solution or ocular irrigating/washing solution as recited in claim 11.  However, Schwartz teaches a a glutathione-containing intraocular irrigation solution as evidenced by the specification see [0053] of published application) (pg. 714 Col. 2 para. 2).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Hovatta in such a way that the RPE cells are suspended in a medium acceptable as an ocular irrigating/washing solution for the purpose being able to have a pharmaceutical composition of RPE cells and a poloxamer.  Furthermore, it would have been obvious to one skilled in the art to have further modified Hovatta such that the pharmaceutical composition includes a medium acceptable as an ocular irrigating/washing solution, since pharmaceutical compositions containing RPE cells were known to include ocular irrigating/washing solutions as taught by Schwartz.  Such a modification merely involves the substitution of one known type of appropriate medium for another for pharmaceutical compositions containing RPE cells.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 9-16, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hovatta et al. (US 2015/0299653 A1) (ref. of record) in view of Gabrielian et al. (Investigative Ophthalmology & Visual Science, 1997).
With respect to claims 9 and 26, Hovatta teaches a composition containing retinal pigment epithelium (RPE) cells in a medium containing pluronic F68 (a poloxamer and Poloxamer 188) (abstract, 0118, 0223, 0233 and Tables 1 and 5).  With claim 9, Hovatta teaches the composition containing clinical grade RPE cells (pharmaceutical composition) (abstract and 0233).  With respect to claims 12 and 13, Hovatta teaches the composition where the pluronic F68 concentration is 196 mcg/ml which is 0.0196% w/v (Molar mass 8400 g/ml, concentration 1.96 E+05 ng/mL, concentration 2.33E-02 mM) (Table 5).  
Although, Hovatta does not teach the method by which retinal pigment epithelium cells are obtained by and does not teach the RPE cell is a cell within 1 hr after thawing from cryopreservation as in claim 14, these limitations is interpreted as product by process type limitation.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In this case, RPE cells which have been cryopreserved and thawed within 1 hr should be either identical or sufficiently similar to the RPE cells taught by Hovatta that whatever differences exist are not patentably significant.
Although Hovatta does not teach the claimed uses of the pharmaceutical composition of RPE cells and a poloxamer where the composition is transplanted to a subject within 8 hr after preparation as recited in claim 14 or where the composition is for the protection of a photoreceptor cell as recited in claim 26, the pharmaceutical composition of RPE cells and a poloxamer of the Hovatta is the same as those claimed 
It is noted that Hovatta does not teach that the composition where the RPE cells have an improved survival rate compared to that without containing a poloxamer as recited in claim 15 or an improved recovery rate of RPE cells compared to that without containing a poloxamer as recited in claim 16.  However, Hovatta teaches the claimed composition, therefore the characteristics of the RPE cells having an improved survival rate and an improved recovery rate compared to that without containing a poloxamer should be inherent to the composition.  
Although, Hovatta teaches the RPE cells are chemically defined and animal substance free without added chemical or growth factors and can be used to treat patients (0237), Hovatta does not teach the composition where the RPE cell is suspended in a poloxamer-containing medium pharmaceutically acceptable as an ocular irrigating/washing solution as recited in claim 10.  Similarly, Hovatta does not teach the composition where the medium is modified Hank’s balanced salt solution or claim 11.  However, Gabrielian teaches a pharmaceutical composition of RPE cells in Hank’s balanced salt solution (pg. 327 Col. 2 para. 3).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Hovatta in such a way that the RPE cells are suspended in a medium acceptable as an ocular irrigating/washing solution including Hank’s balanced salt solution for the purpose being able to have a pharmaceutical composition of RPE cells and a poloxamer.  Furthermore, it would have been obvious to one skilled in the art to have further modified Hovatta such that pharmaceutical composition includes a medium acceptable as an ocular irrigating/washing solution including Hank’s balanced salt solution, since pharmaceutical compositions containing RPE cells were known to include Hank’s balanced salt solution as taught by Gabrielian.  Such a modification merely involves the substitution of one known type of appropriate medium for another for pharmaceutical compositions containing RPE cells.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.  Gay et al. (US 2019/0030168 A1, priority to Aug. 18, 2015)



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632